186 F.2d 1023
Joseph H. HIRSHORN, On His Own Behalf and On Behalf of All Other Stockholders of CARBON MONOXIDE ELIMINATOR CORPORATION, One of the Defendants Herein,v.MINE SAFETY APPLIANCES COMPANY, a Corporation of the State of Pennsylvania, Carbon Monoxide Eliminator Corporation, a Corporation of the State of Delaware, Catalyst Research Corporation, a Corporation of the State of Maryland, George H. Deike, William P. Yant, John F. Beggy, John T. Ryan, Jr., W. Denning Stewart, Howard Zacharias, and John T. Ryan, Jr., and John F. Beggy, Administrators of the Estate of John T. Ryan, Deceased. Paul Ginsburg, Appellant.
No. 10359.
United States Court of Appeals Third Circuit.
Argued January 15, 1951.
Decided January 18, 1951.
Rehearing Denied February 26, 1951.

Appeal from the order of the United States District Court for the Western District of Pennsylvania; James Alger Fee, Judge.
See also 8 F.R.D. 11.
Paul Ginsburg, pro se John B. Doyle, New York City, for plaintiff.
Before GOODRICH, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The case is before us on a motion to dismiss the appellant's appeal on the ground that it is taken from an interlocutory order which is not appealable. The action of the court below from which this appeal is taken was a dismissal on a motion to intervene in a shareholder's suit. The District Judge denied the motion because the petitioner had not filed a complaint setting forth the grounds for relief as required by Rule 24 (c) of the Federal Rules of Civil Procedure, 28 U.S.C.A. An appeal lies from an order refusing permission to intervene, if the intervention may be claimed as of right by the person seeking intervention. Brotherhood of Railroad Trainmen v. Baltimore & Ohio R. Co., 1947, 331 U.S. 519, 67 S. Ct. 1387, 91 L. Ed. 1646. But since this petitioner did not comply with the rule governing intervention he was not entitled to intervene as of right. Since he was not entitled to intervene of right he cannot appeal from the District Court order denying him intervention.


2
The motion to dismiss the appeal will be granted.